Citation Nr: 0833039	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1955. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Waco, 
Texas, regional office (RO) of the Department of Veterans 
Affairs (VA). 

This appeal was previously before the Board in May 2008 when 
it was remanded to the RO in order to schedule the veteran 
for a videoconference hearing.  The hearing was conducted by 
the undersigned Acting Veteran's Law Judge in July 2008.  A 
transcript of hearing is contained in the claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The veteran sustained acoustic trauma due to naval 
gunfire during service.

2.  A medical opinion has related the veteran's current 
hearing loss to the acoustic trauma sustained during service, 
and there is no medical opinion to the contrary. 

3.  The veteran reports that he has experienced ringing of 
his ears since discharge from service, and current medical 
evidence indicates that he continues to experience these 
symptoms. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred due to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

The veteran contends that he has developed bilateral hearing 
loss as a result of exposure to naval gunfire during active 
service.  He argues that any post service noise exposure was 
inconsequential when compared to the extensive acoustic 
trauma he sustained during service.  Furthermore, the veteran 
contends that he has experienced tinnitus ever since the 
acoustic trauma he experienced in service, and states that he 
continues to experience this problem.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as 
hearing loss manifest to a degree of 10 percent within one 
year of separation from active service, then they are 
presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the veteran notes that although he served in 
the Navy aboard a destroyer as a cook, he also manned a five 
inch gun battery during general quarters.  He states he 
assisted in firing this gun on many occasions, and that the 
only hearing protection available was medical cotton that was 
placed in their ears.  

The veteran's personnel records confirm that he served aboard 
a destroyer.  He has testified that he also manned a five 
inch gun during general quarters battle stations, and he has 
submitted a notarized "buddy" statement that confirms he 
served with the gun crew.  The Board concedes that the 
veteran was exposed to acoustic trauma during active service.  

In addition, the veteran was afforded a VA audiological 
examination in July 2007.  Auditory thresholds for the right 
ear were 20, 25, 60, 80, and 100 decibels at the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
left ear had auditory thresholds of 15, 20, 65, 80, and 90 
decibels at these same frequencies.  Speech discrimination 
was 96 percent for the right ear and 94 percent for the left.  
The diagnoses were moderately severe to profound 
sensorineural hearing loss in the right ear and a moderate to 
severe sensorineural hearing loss in the left ear.  These 
findings establish that the veteran has a current hearing 
loss as defined by 38 C.F.R. § 3.385.  Therefore, as there is 
evidence of an inservice incurrence of acoustic trauma and 
evidence of current hearing loss, the final question that 
must be answered is whether or not there is a nexus between 
the acoustic trauma in service and the current hearing loss.  

The claims folder contains two items of evidence that address 
the possibility of a nexus.  The first is a March 2007 
opinion from the veteran's private doctor that notes the 
veteran was a loader on a five inch gun during service.  The 
doctor stated that it was his opinion that it was more likely 
than not that the veteran's hearing loss was directly due to 
the acoustic trauma in military service.  

The second item is the July 2007 VA examination, which was 
conducted by an audiologist.  The examiner noted the 
veteran's history of acoustic trauma during service.  The 
veteran's post service career in construction was also noted, 
as was the fact that he occasionally hunted.  The examiner 
found that the veteran's hearing loss was consistent with 
noise exposure.  However, she added that due to the post 
service noise exposure, it could not be proven that it was 
the acoustic trauma in the military that caused the veteran's 
hearing loss.  She said that an opinion regarding the 
etiology of the veteran's hearing loss could not be expressed 
without resorting to speculation.  

The Board finds that the evidence supports a finding that 
there is a nexus between the veteran's current hearing loss 
and the acoustic trauma he sustained during service.  The 
March 2007 opinion is from a medical doctor.  Although he did 
not have all the veteran's medical records to review before 
expressing his opinion, the Board notes that the information 
regarding noise exposure in service was accurately provided 
by the veteran.  The doctor than expressed an opinion that 
relates the veteran's hearing loss to active service without 
equivocation.  Although this opinion was not repeated by the 
July 2007 VA examiner, she did not express an opinion 
indicating that the March 2007 doctor was incorrect.  
Therefore, the Board is left with one medical opinion that 
relates the current hearing loss to active service and no 
medical opinions to the contrary.  A nexus is established, 
and in turn entitlement to service connection for bilateral 
hearing loss is warranted.  

In reaching this decision, the Board notes the concern of the 
RO that the March 2007 opinion appeared to be in the same 
handwriting as other statements received from the veteran.  
However, the veteran offered sworn testimony at the July 2008 
hearing indicating that while the statement was written by a 
representative, it was indeed reviewed and signed by the 
doctor.  As this is not inherently incredible, there is no 
basis in which to find fault with the March 2007 opinion.  

The Board further finds that entitlement to service 
connection for tinnitus is warranted.  The veteran gave a 
history of intermittent bilateral ringing of his ears dating 
from 1953 when he was still in service at the July 2007 VA 
examination.  He gave a similar history at the July 2008 VA 
hearing, and added that he continues to experience these 
symptoms.  The July 2007 examiner opined that the etiology of 
the tinnitus could not be determined.  However, the Board 
notes that the veteran is competent to report his symptoms of 
ringing of the ears since service, and the current tinnitus 
was found at the July 2007 examination.  Therefore, resolving 
any benefit of the doubt in favor of the veteran, the Board 
finds that entitlement to service connection for tinnitus is 
warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


